Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is executed this      day of
October, 2007 by and between NAUTILUS, INC., a Washington corporation (the
“Company”), and Robert S. Falcone, an individual (“Executive). In consideration
of the mutual covenants and agreements hereinafter contained, it is hereby
agreed by and between the parties hereto as follows:

RECITALS

A. The Company and Executive are parties to that certain Employment Agreement,
dated as of August 13, 2007, pursuant to which the Company employed Executive to
serve as the Company’s interim President and Chief Executive Officer.

B. The parties are entering into this Executive Employment Agreement in order to
provide for the terms and conditions pursuant to which Executive will serve as
the Company’s regular President and Chief Executive Officer.

NOW, THEREFORE, it is hereby agreed as follows:

AGREEMENT

 

1. Employment, Services and Duties

1.1 Employment. The Company hereby employs Executive as the President and Chief
Executive Officer (“CEO”) of the Company, and Executive hereby accepts such
employment upon the terms, covenants and conditions set forth herein, for a
period commencing on October 15, 2007 and continuing until October 31, 2010,
unless earlier terminated in accordance with the provisions of Section 4 (the
“Employment Term”). Executive shall continue to serve as Chairman of the
Company’s Board of Directors during his employment hereunder unless the Board of
Directors designates a nonexecutive Chairman. So long as Executive is CEO of the
Company, the Company’s Board of Directors shall nominate Executive for election
to the Board at the Company’s annual meeting of shareholders.

1.2 Duties. As President and CEO, Executive shall report to the Board of
Directors, or their designee, and shall have such duties and responsibilities as
determined by the Board, including generally such duties and powers that are
commonly incident to those positions. Executive shall (a) devote his entire
professional time, attention, and energies to his positions, (b) use his best
efforts to promote the interests of the Company; (c) perform faithfully,
honestly and efficiently his responsibilities and duties to the satisfaction of
the Company, and (d) refrain from any endeavor outside of his employment which
interferes with his ability to perform his obligations hereunder. Executive
additionally agrees to abide by any general employment guidelines or policies
adopted by the Company such as those detailed in the Company’s handbook or
communicated to the Company’s employees, as such guidelines or policies may be
implemented and/or amended from time to time.



--------------------------------------------------------------------------------

1.3 Volunteer Activities. Executive may serve in various capacities for various
non-profit civic, charitable and educational organizations from time to time.
Any such non-profit work that has the potential to interfere to any degree with
Executive’s services to the Company, or where Executive will be taking a visible
role in the organization, must be disclosed to, and approved by, the Board of
Directors prior to Executive performing such services.

1.4 Outside Activities. Executive may continue to serve on any outside Boards of
Directors on which Executive currently serves. Executive agrees that he shall
not accept any position with, be employed by, provide any paid services to, or
serve on any Board of Directors for a for profit organization or entity other
than the Company and service on the Existing Boards of Directors without the
express written prior approval of the Company’s Board of Directors.

 

2. Employment Relationship

Executive agrees that his employment relationship is “at-will” and may be
terminated with or without Cause. The at-will character of the employment
relationship may be changed only by resolution adopted by the Board of
Directors. However, during the term of this Agreement, the various possible ways
in which Executive’s employment with the Company may be terminated will
determine the payments that may be due to Executive under this Agreement.

 

3. Salary, Benefits, and Equity Compensation

3.1 Salary. As payment for the services rendered by Executive under this
Agreement, Executive shall receive an annual salary of $575,000, payable in
regular installments in accordance with the Company’s usual payment practices
for its executive officers. Executive’s salary shall be subject to such payroll
deductions as required by law or as are appropriate under the Company’s payroll
deduction procedures and policies. Executive’s salary as in effect on the date
hereof shall be reviewed annually by the Compensation Committee of the Board of
Directors, commencing at the regular meeting at which the Committee reviews the
2008 performance of the Company’s executive officers, and may be increased (but
not decreased), which increased amount shall thereafter constitute Executive’s
“salary” for all purposes under this Agreement.

3.2 Equity Compensation.

(a) Upon commencement of his employment under this Agreement, Executive shall be
granted an option under the Company’s stock option plan to purchase 400,000
shares of the Company’s common stock at a price per share equal to the closing
price of the Company’s common stock on the grant date. These options (the
“Options”) will vest as to one-third of the total shares after one year of
employment under this Agreement and as to an additional 1/36 of the total
Options for each month of employment thereafter. Vesting of the Options will
accelerate in full upon any Change of Control (as defined below) of the Company,
upon termination of Executive’s employment by the Company without Cause, or upon
termination of Executive’s employment by Executive with Good Reason pursuant to
Section 4.5. The Options will expire on the earlier of (i) the date that is
three months following the date of termination of Executive’s employment
(subject to tolling for any portion of such three-month period that

 

2



--------------------------------------------------------------------------------

Executive’s sale of the underlying stock would violate the Company’s
insider-trading policies), and (ii) ten years from the date of grant, and will
be evidenced by a Nonstatutory Stock Option Agreement, a copy of which is
attached hereto as Exhibit A.

For the purpose of this Agreement, “Change of Control” shall mean: (a) any event
whereby any person or entity, including any “person” as such term is used in
Section 13(d)(3) of the Exchange Act, becomes the “beneficial owner,” as defined
in the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of
Company’s Common Stock representing fifty percent (50%) or more of the combined
voting power of the voting securities of the Company, (b) any consolidation or
merger of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of the Company’s common stock would be
converted into the right to receive cash, securities or other property, other
than a merger of the Company in which the holders of the Company’s common stock
immediately prior to the merger continue to hold a majority of the outstanding
shares of the common stock of the surviving corporation immediately after the
merger; or (c) any sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all the assets of
the Company.

(b) Executive’s equity compensation shall be reviewed annually by the
Compensation Committee of the Board of Directors, commencing at the regular
meeting at which the Committee reviews the 2008 performance of the Company’s
executive officers.

3.3 Bonus.

(a) Executive shall be eligible to receive a performance-based annual cash bonus
based upon Executive’s and the Company’s performance in the fiscal year;
provided, however, that Executive shall not receive a bonus with respect to the
Company’s 2007 fiscal year. Executive shall be eligible to receive 100% of
Executive’s annual salary for attainment of plan-level performance of annual
Company and individual goals established by the Compensation Committee. The
terms and amount of such bonus shall be determined by the Compensation Committee
of the Board of Directors in its sole discretion, after consulting Executive,
based on performance factors such as the Company’s sales and profits versus
targets and other performance based goals and objectives that are established
not later than 90 days after the first day of the fiscal year; provided,
Executive shall be entitled to payment under such annual cash bonus plan, and
under all other cash-based annual and long-term incentive plans and
arrangements, not later than the fifteenth day of the third month after the
completion of the performance period in which such amount is earned and
otherwise not subject to a substantial risk of forfeiture. If (a) Executive’s
employment with the Company terminates as a result of expiration of the term of
this Agreement or termination by the Company without Cause or by Executive with
Good Reason and (b) actual performance by the Company for the fiscal year during
which such termination occurs achieves the Company performance objectives
established by the Compensation Committee for such fiscal year, Executive shall
be entitled to receive, no later than the fifteenth day of the third month after
the completion of such fiscal year, an annual performance bonus, the amount of
which shall be prorated (based on the number of days during such fiscal year
Executive was employed by the Company prior to such termination).

 

3



--------------------------------------------------------------------------------

(b) Any bonus payment shall be subject to such payroll deductions as required by
law or as are appropriate under the Company’s payroll deduction procedures and
policies.

3.4 Benefits. Executive shall be entitled to participate in or receive benefits
under any formal or informal benefit plan or other arrangement made available by
the Company generally to all its officers and key management executives, subject
to and on a basis consistent with the terms, conditions and overall
administration of such plans and arrangements, as such may be amended from time
to time; provided, Executive shall be entitled to not less than six weeks
vacation per year. The Company shall reimburse Executive for the reasonable
professional fees incurred by Executive in connection with this Agreement and
Exhibits thereto and for the reasonable costs related to preparation of his
personal income tax returns.

 

4. Termination

Executive’s employment may be terminated pursuant to the following:

4.1 Termination for Cause. The Company may terminate Executive’s employment for
Cause. Termination of Executive’s employment for “Cause” shall mean a
termination due to a preponderance of objective evidence of any of the
following: (i) Executive’s indictment for, or conviction (or plea of nolo
contendere) of a felony; (ii) a material1 act of dishonesty by Executive related
to his employment; (iii) proof of willful violation of a key Company policy by
Executive (such policy violation must be of a substantial nature similar in
magnitude to acts of harassment or discrimination or use of unlawful drugs or
drunkenness on Company property during normal work hours); (iv) insubordination
(i.e. willful conduct such as refusal to follow lawful direct orders of the
Board of Directors) or gross dereliction of duty by Executive after written
warning;2 (v) Executive’s competition with the Company, diversion of any
corporate opportunity, breach of fiduciary duty, a serious conflict of interest,
or self-dealing inuring to Executive’s direct or indirect benefit and the
Company’s detriment; (vi) willful or grossly negligent conduct by Executive that
is demonstrably and significantly injurious to the Company or its affiliates;
(vii) a material breach of this Agreement that is not corrected within thirty
(30) days of the date of receipt by Executive of such written notice from the
Company; or (viii) a material breach by Executive of the Business Protection
Agreement (as contemplated by Section 7 below) by and between Executive and the
Company. An act or omission shall not be “willful” if conducted with a
reasonable belief that such act or omission is in the best interests of the
Company. Executive shall not be terminated for Cause, other than pursuant to
clause (i), except upon the affirmative vote of two-thirds of the Board of
Directors (excluding Executive). Other than pursuant to clause (i), Executive
shall receive reasonable prior notice of any Board meeting where a vote will be
taken on the possible termination of Executive for Cause. Such notice shall
include a description of the circumstances that may constitute Cause. Executive
shall have the opportunity to attend such Board meeting and present relevant
information to the Board prior to any vote on the matter. Legal counsel may be
present and may participate in the presentation.

--------------------------------------------------------------------------------

1

As used in this Agreement, “material” shall be given a reasonable
interpretation.

2

The parties intend the gross dereliction of duty standard to be a high one.

 

4



--------------------------------------------------------------------------------

4.2 Termination Without Cause. The Company may terminate the employment of
Executive and all of the Company’s obligations hereunder (except as expressly
provided) at any time and for any reason or for no reason (“without Cause”).

4.3 Termination Due to Disability or Death. Executive’s employment shall
terminate immediately upon Executive’s death and shall be immediately terminable
after a request for an indefinite leave due to disability, or a leave of more
than ninety (90) days due to disability, unless Executive is granted a leave of
absence by the Board of Directors. As used in this Agreement, “disability” is
defined as Executive’s inability to perform the duties set forth in Section 1.2
hereof, with or without reasonable accommodation, as a result of physical or
mental illness, loss of legal capacity or any other cause beyond Executive’s
control. The parties agree that due to the importance of Executive’s position
with the Company, either an indefinite leave or a leave of absence in excess of
90 days within a twelve month period would cause an undue hardship to the
Company and would not constitute a reasonable accommodation. Nothing in this
Section 4.3 is intended to violate any federal or state law regarding medical
leave. In the event Executive’s employment terminates due to Executive’s death,
all stock options vested as of the date of death shall remain exercisable for a
period of three (3) years from such date.

4.4 Voluntary Termination by Executive. Executive may terminate his employment
with the Company at any time by giving the Company written notice of such
termination, to be effective thirty (30) days following the giving of such
written notice. The Company, at its election, may or may not require Executive
to continue to perform his duties hereunder for all or some of such thirty
(30) day notice period.

4.5 Termination by Executive for Good Reason. Executive may terminate his
employment with the Company for Good Reason (as defined below) by giving the
Board of Directors thirty (30) calendar days written notice of intent to
terminate, which notice sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for such Good Reason termination.

For the purposes of this Agreement, “Good Reason” shall mean, without
Executive’s express consent, the occurrence of any one or more of the following:
(i) the assignment of Executive to duties or title substantially inconsistent
with his position as CEO; (ii) a failure to be reelected as a member of the
Board of Directors; (iii) removal from either of Executive’s positions as
President, CEO or Chairman of the Board of Directors (other than removal as
Chairman for the sole purpose of designating a nonexecutive chairman of the
Board of Directors immediately thereafter, in which case such removal shall not
constitute a breach of this Agreement); (iv) a reduction by the Company in
Executive’s salary; (v) a reduction in Executive’s target bonus opportunity,
benefits or perquisites, other than a reduction applicable to all senior
executives of the Company; (vi) the Company’s relocation of its headquarters
more than 50 miles away from its current location, and requirement that
Executive relocate to the new headquarters; or (vii) a material breach by the
Company of this Agreement or the Nonstatutory Stock Option Agreement relating to
the stock options described in Section 3.2(a). Except for an event under clause
(ii) or (iii) hereof, no event shall constitute “Good Reason” unless Executive
shall have notified the Company as set forth above of the conduct allegedly
constituting Good

 

5



--------------------------------------------------------------------------------

Reason and the Company shall have failed to correct such conduct within thirty
(30) days of the date of its receipt of such written notice from Executive.
Moreover, unless Executive shall have notified the Company of the conduct
allegedly constituting Good Reason within six months of the first occurrence of
such conduct, then Executive shall have waived his right to claim that such
conduct constitutes “Good Reason” under this Agreement.

4.6 Termination by Mutual Agreement of the Parties. Executive’s employment
pursuant to this Agreement may be terminated immediately at any time upon a
mutual agreement in writing of the parties.

 

5. Severance

5.1 Severance Pay Upon Termination Without Cause or for Good Reason. Upon
termination of Executive’s employment under this Agreement by the Company
without Cause (as defined hereunder) or by Executive for Good Reason, then, in
lieu of any further or other payments, the Company shall pay to Executive
(a) his salary accrued through the date of termination, any previously accrued
but unpaid bonuses or other benefits and any unreimbursed business expenses
submitted in accordance with Company policy (collectively, the “Accrued
Obligations”), (b) severance equal to his monthly salary (determined without
regard for any reduction constituting Good Reason) for twenty four (24) months,
and (c) a pro-rated bonus payment for the portion of the fiscal year in which
occurs the termination of Executive’s employment, calculated on the basis and
payable within the period set forth in the last sentence of Section 3.3(a) of
this Agreement. Additionally, upon a termination of Executive’s employment under
this Agreement by the Company without Cause or by Executive for Good Reason at
any time, (i) the Company shall continue health benefits for Executive and his
covered dependents, at active-employee premium rates, during the period in which
he is entitled to severance payments, and (ii) any then unvested portion of the
Options shall immediately vest in full and shall remain exercisable for three
months following the date of termination of employment and shall then expire
(subject to tolling for any portion of such three-month period that Executive’s
sale of the underlying stock would violate the Company’s insider-trading
policies). Any severance payment shall be made according to the Company’s normal
payroll process spread out equally over the severance period. Violation of this
Agreement, the Business Protection Agreement (as contemplated by Section 7
below) and/or failure to sign the Release and Waiver Agreement shall immediately
relieve the Company from its obligation to pay severance or bonus compensation
under this Section 5.1 and entitle it to recover any severance or bonus
compensation previously paid under this Section 5.1. In addition,
notwithstanding that the non-competition covenant set forth in such Business
Protection Agreement is limited to one year, the Company shall be immediately
relieved from its obligation to make severance payments in the event Executive,
at any time during the twenty-four month severance period, engages in an
activity proscribed in such non-competition covenant.

If required to comply with Section 409A(a)(2)(B)(i) of the Internal Revenue
Code, payments to which Executive would otherwise be entitled during the first
six months following the date of Executive’s separation from service with the
Company shall be accumulated and paid as of the first payment date in the
seventh month following separation from service.

Executive shall not be required to mitigate the amount of any payment provided
for in

 

6



--------------------------------------------------------------------------------

this Section 5.1 by seeking other employment or otherwise, and no such payment
shall be offset or reduced by the amount of any compensation provided to
Executive in any subsequent employment.

5.2 Termination for Cause, Death or Disability, or Without Good Reason. If the
Company terminates Executive’s employment for Cause, due to Executive’s death or
disability, or if Executive terminates his employment without Good Reason, then
the Company shall have no payment obligations to Executive other than paying the
Accrued Obligations.

5.3 Section 280G. Notwithstanding any other provision of this Agreement, if
either the Company or the Executive receives confirmation from the Company’s
independent tax counsel or its certified public accounting firm (the “Tax
Advisor”) that any portion of any payment by the Company or a related entity to
the Executive, or any benefit received by the Executive, under this Agreement or
otherwise (each a “Payment”) would be considered to be an “excess parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended, or any successor statute then in effect (the “Code”), then the
Executive shall be entitled to receive an additional payment or payments with
respect to Executive’s excise tax liability under Section 4999 of the Code
(individually and collectively, a “Gross-Up Payment”). The parties intend that
the Company will pay the Executive an amount that is sufficient to place the
Executive in the same after-tax position that Executive would have occupied if
no Payments were deemed to constitute “excess parachute payments.” The amount of
the Gross-Up Payment will be determined by the Tax Advisor pursuant to the
following formula:

X = Y ÷ (1 - (A + B + C)), where

X is the Gross-Up Payment,

Y is the total excise tax imposed on Executive pursuant to Section 4999 of the
Code with respect to any Payment that is considered an “excess parachute
payment,”

A is the excise tax rate in effect under Section 4999 of the Code,

B is the highest combined federal and applicable state income tax rate in effect
for Executive, assuming such state income taxes are fully deductible for federal
income tax purposes, for the calendar year in which the Gross-Up Payment is
paid, and

C is the tax rate in effect under Section 3101(b) of the Code.

The Gross-Up Payment shall be made by the Company to the Executive (net of all
applicable withholding taxes, including the taxes required to be withheld under
Section 4999 of the Code) by the end of the Executive’s taxable year that
immediately follows the Executive’s taxable year in which the Executive’s excise
tax liability under Section 4999 of the Code is remitted to the relevant taxing
authorities.

 

7



--------------------------------------------------------------------------------

6. Return of Documents

Executive understands and agrees that all equipment, records, files, manuals,
forms, materials, supplies, computer programs, and other materials furnished to
him by the Company or used on Company’s behalf, or generated or obtained during
the course of his employment shall remain the property of Company. Upon
termination of Executive’s employment or at any other time upon the Company’s
request, Executive agrees to return all documents and property belonging to the
Company in his possession including, but not limited to, customer lists,
contracts, agreements, licenses, business plans, equipment, software, software
programs, products, work-in-progress, source code, object code, computer disks,
information reasonably deemed confidential by the Company (including, without
limitation, information subject to the confidentiality and trade secret
provisions of the Business Protection Agreement, books, notes and all copies
thereof, whether in written, electronic or other form). In addition, Executive
shall certify to the Company in writing as of the effective date of termination
that none of the assets or business records belonging to the Company is in his
possession, remain under his control, or have been transferred to any third
person.

 

8



--------------------------------------------------------------------------------

7. Non-Competition, Confidentiality, Non-Solicitation

By virtue of his employment, Executive will have access to confidential,
proprietary and trade secret information, the ownership and protection of which
is very important to the Company. Executive hereby agrees to execute the
Business Protection Agreement attached as Exhibit B hereto at the same time as
his execution of this Agreement. Executive agrees that the Business Protection
Agreement shall remain in full force and effect after the termination of his
employment without regard to the circumstances of such termination.

 

8. Notification to New Company

If Executive leaves the employ of the Company, Executive consents to the
Company’s notification to any new employer of Executive’s obligations under this
Agreement.

 

9. Release of Claims

As a precondition to receipt of the severance provided in Section 5.1 of this
Agreement, Executive acknowledges and understands that he must sign a Waiver and
Release of Claims in substantially the form attached hereto as Exhibit C.
Executive understands that he will not be entitled to receive any severance
payments under this Agreement until he executes and delivers the Waiver and
Release of Claims Agreement, and the revocation period set forth in the Waiver
and Release of Claims Agreement has run.

 

10. Transitional Assistance

During the severance period while Executive is receiving severance payments from
the Company, or for ninety (90) days following a voluntary termination by
Executive of his employment without Good Reason, Executive agrees to provide the
Company with any reasonable assistance requested by the Company without the
necessity of any additional payment to Executive other than payment of
Executive’s reasonable out-of-pocket expenses.

 

11. Assignment

This Agreement is personal in nature, and neither this Agreement nor any part of
any obligation herein shall be assignable by Executive. The Company shall be
entitled to assign this Agreement to (a) any corporation resulting from any
merger, consolidation or other reorganization to which the Company is a party or
(b) any corporation, partnership, association or other person to which the
Company may transfer all or substantially all of the assets and business of the
Company existing at such time.

 

12. Severability

Should any term, provision, covenant or condition of this Agreement be held to
be void or invalid, the same shall not affect any other term, provision,
covenant or condition of this Agreement, but such remainder shall continue in
full force and effect as though each such voided term, provision, covenant or
condition is not contained herein.

 

9



--------------------------------------------------------------------------------

13. Governing Law and Submission to Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the State of Washington applicable to contracts made and to be carried out in
Washington. Each of the parties submits to the exclusive jurisdiction of any
state or federal court sitting in Clark County or King County, Washington in any
action or proceeding arising out of or relating to this Agreement and further
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each party agrees that a final judgment in any
action or proceeding so brought shall be conclusive and may be enforced by suit
on the judgment or in any other manner so provided by law.

 

14. Binding Agreement

This Agreement shall inure to the benefit of and shall be binding upon the
Company, its successors, and assigns.

 

15. Captions

The Section captions herein are inserted only as a matter of convenience and
reference and in no way define, limit or describe the scope of this Agreement or
the intent of any provisions hereof.

 

16. Entire Agreement

This Agreement, including Exhibits A, B and C attached hereto, contain the
entire agreement of the parties relating to the subject matter hereof, and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement that are not set forth otherwise herein.
This Agreement supersedes any and all prior employment agreements, written or
oral, between Executive and the Company, including without limitation the
Employment Agreement, dated as of August 13, 2007, previously entered into by
the parties. Any such prior agreements are hereby terminated and of no further
effect. No modification of this Agreement shall be valid unless authorized by
the Board of Directors of the Company and set forth in a writing executed by
Executive and a duly authorized representative of the Company. The parties
hereto agree that in no event shall an oral modification of this Agreement be
enforceable or valid.

 

17. Notice

All notices under this Agreement shall occur upon receipt in writing (including,
without limitation, telegraphic, telex, telecopy, or cable communication) and
mailed, telegraphed, telexed, telecopied, cabled or delivered by hand or by a
nationally recognized courier service guaranteeing overnight delivery to a party
at the following address (or to such other address as such party may have
specified by notice given to the other party pursuant to this provision):

 

10



--------------------------------------------------------------------------------

If to Company:

  Nautilus, Inc.     16400 SE Nautilus Drive     Vancouver, WA 98683     Attn:
General Counsel  

with a Copy to:

  Garvey Schubert Barer     1191 Second Avenue, 18th Floor     Seattle, WA
98101-2939     Attn: Bruce A. Robertson     Facsimile: (206) 464-0125  

With a copy or copies to such other persons as the Board may designate to
Executive in writing from time to time.

 

If to Executive:

  Robert S. Falcone     at his last designated home address     on the Company
records  

Copy to:

  Perkins Coie LLP     1120 NW Couch Street, Tenth Floor     Portland, OR
97209-4128     Attention: Roy W. Tucker     Facsimile No.: 503-727-2222  

 

18. Attorney’s Fees

In the event that any party shall bring an action, arbitration or proceeding in
connection with the performance, breach or interpretation of this Agreement,
then the prevailing party in such action, arbitration or proceeding as
determined by the court or other body having jurisdiction shall be entitled to
recover from the losing party all reasonable costs and expenses of such action,
arbitration or proceeding, including reasonable attorneys’ fees, court costs,
costs of investigation, expert witness fees and other costs reasonably related
to such proceedings.

 

19. Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

20. Acknowledgment

Executive acknowledges that he has read this Agreement, he understands that the
Company has been represented by Garvey Schubert Barer in this matter, he has
been encouraged to consult with an attorney representing him regarding the terms
and conditions hereof, and has done so, and that he accepts and signs this
Agreement as his own free act and in full understanding of its present and
future legal effect.

 

11



--------------------------------------------------------------------------------

21. Indemnification

The Company shall indemnify Executive and hold him harmless to the maximum
extent permitted under the articles of incorporation and by-laws of the Company
and applicable law, and shall provide for directors and officers liability
insurance to the same extent as provided to officers of the Company and members
of the Board of Directors.

 

22. Inconsistency

This Agreement (and Exhibits hereto) shall govern any inconsistency between this
Agreement and any plan, program, policy, practice or other agreement
(collectively, “Plans”) by or with the Company in existence on the date of this
Agreement or as any such Plan may be adopted, amended or terminated thereafter.

[Remainder of this page intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the day and year above
written.

 

  “COMPANY”     “EXECUTIVE”   NAUTILUS, INC.     By:  

 

   

 

  Signature     Robert S. Falcone  

 

      Print Name       Title:  

 

   

 

13



--------------------------------------------------------------------------------

EXHIBIT A

TO

EXECUTIVE EMPLOYMENT AGREEMENT

NONSTATUTORY STOCK OPTION AGREEMENT

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

TO

EXECUTIVE EMPLOYMENT AGREEMENT

BUSINESS PROTECTION AGREEMENT

In consideration of the agreement by Nautilus, Inc., a Washington corporation
(“Company”), to enter into an Executive Employment Agreement dated October 15,
2007, Robert S. Falcone (“Executive”) agrees to enter into this Business
Protection Agreement (“Agreement”) as follows:

 

1. Work for Hire, Inventions and Assignment

1.1 Work for Hire/Assignment of Inventions. Executive agrees that all creative
work, whether tangible or intangible, including without limitation designs,
drawings, specifications, techniques, models, processes and software, prepared
or originated by Executive during or within the scope of his or her employment
by Company (collectively “Work”), whether or not subject to protection under
federal copyright or other law constitutes Work Made for Hire, all rights to
which are owned by Company. Executive further agrees that any and all ideas,
inventions, discoveries, improvements, whether or not patentable, created during
or within the scope of his or her employment by Company (collectively
“Inventions”) shall be owned by Company and hereby assigns to Company all right,
title and interest, whether by way of copyright, patent, trade secret or
otherwise, in such Work and Inventions. Executive represents and warrants to
Company that all Work and Inventions are original, that he or she has not copied
any Work or Inventions from another’s work, and that the Work and/or Inventions
do not infringe the rights of any third party.

1.2 List of Inventions. Executive warrants that any invention(s) that Executive
created, alone or with others, before beginning work for Company, and that
Executive has rights in are listed on the attached Exhibit A (“Prior
Inventions”). Executive acknowledges and agrees that Company would not employ
Executive if Company did not believe all information provided by Executive to
Company, including without limitation the information listed on Exhibit A, to be
true, accurate and complete. If Executive does not list any inventions on
Exhibit A, Executive’s signature on this Agreement acknowledges that Executive
does not claim any Prior Inventions. In the event that Executive fails to
include a Prior Invention on Exhibit A, Executive hereby grants to Company a
perpetual, royalty-free, irrevocable, world-wide license to make, have made,
use, modify, sell and otherwise exploit such invention(s) at Company’s
discretion for use in Company’s business, and to license such rights to third
parties.

1.3 Exceptions. Section 1.1 does not apply to any invention, discovery or
improvement that Executive developed or develops during the period of time he or
she is employed by Company if such invention, discovery or improvement is
developed by Executive entirely on his or her own time without using Company’s
equipment, supplies, facilities, or trade secret information, except for those
inventions that either (a) related at the time of conception or reduction to
practice to Company’s business, or to actual or demonstrably anticipated
research or development of Company, or (b) result from any work performed by
Executive for Company.

 

B-1



--------------------------------------------------------------------------------

2. Perfection of Rights, Title and Interest

Executive agrees, without further consideration, to perform, at the request and
expense of Company, all lawful acts and execute, acknowledge and deliver all
instruments deemed necessary or desirable by Company to vest in Company the
entire right, title and interest in works to which the Company has rights,
including without limitation all Work and Inventions, and to enable Company to
properly prepare, file and prosecute applications for and obtain and defend
patents, copyrights and other rights in the United States and foreign countries,
as well as reissues, renewals and extensions of such rights, and to obtain and
record title to such applications, so that Company shall be the sole and
absolute owner thereof in any and all countries in which it may desire
protection.

 

3. Confidential Information

3.1 Definition. During the course of his or her employment by Company, Executive
may have access to Company’s Confidential Information, as defined below.
Executive understands that the ownership and confidential status of the
Confidential Information is highly important to Company, and that Company has a
vital and substantial interest in (a) maintaining the confidentiality of its
Confidential Information, (b) maintaining a stable work force, (c) continuing
its relationships with its Business Contacts, as defined below, (d) remaining in
business and (e) avoiding or minimizing any disruption of, damage or impairment
to, or interference with its business. For purposes of this Agreement,
“Confidential Information” shall include all information that (i) is treated by
Company as confidential or proprietary; (ii) would reasonably be viewed as
confidential; (iii) would reasonably be viewed as having value to a competitor
of Company; or (iv) Company is under an obligation to a third party to keep
confidential. Consistent with this definition, Confidential Information shall
include:

confidential, nonpublic or proprietary information concerning Company’s
business, customers, employees, vendors, products and services, including
without limitation information concerning Company’s financial affairs; methods
of conducting or obtaining business; marketing plans or strategies; current or
future business opportunities; current or future products; technology; licenses;
software or other programs (including source code); customer or contact lists;
relationships with third party companies; actual or prospective (to be
“prospective,” there have been business discussions with such persons during the
twelve months prior to termination of Executive’s employment with the Company
and are known to Executive) clients, customers or business partners
(collectively “Business Contacts”); contract terms; reports; legal affairs;
ideas; inventions; methods; processes; research; development; operations;
systems; algorithms; improvements; know-how or any other information disclosed
by Company or a third party under Company’s authority or discovered by Executive
in connection with any such disclosure, including without limitation all such
information disclosed in writing, or other fixed media or disclosed in any other
manner, including without limitation oral, visual, or electronic disclosure.

 

B-2



--------------------------------------------------------------------------------

“Confidential Information” does not include information that is generally known
to the public or is disclosed to Executive by Company without restriction.

3.2 Ownership. Executive acknowledges that all Confidential Information is the
valuable and confidential property of Company. Executive acknowledges and agrees
that all Confidential Information is, and shall continue to be, the exclusive
and permanent property of Company, whether or not prepared in whole or in part
by Executive, and whether or not disclosed or entrusted to Executive in
connection with his or her employment by Company.

3.3 Restrictions on Disclosure and Use of Confidential Information. Executive
agrees to hold all Confidential Information in a fiduciary capacity, to exercise
the highest degree of care in safeguarding Confidential Information against
loss, theft, or other inadvertent disclosure, and to take all steps reasonably
necessary to maintain the confidentiality of the Confidential Information.
Executive shall not, without the prior written permission of Company, directly
or indirectly, either during the term of his or her employment (except as
required in the normal course of the performance of his or her duties, and only
for the sole benefit of Company), or at any time after his or her employment is
terminated for any reason:

3.3.1. Disclose to any person, corporation or other entity or use in his or her
own or in any other person’s business, any Confidential Information;

3.3.2. Remove any Confidential Information from Company’s premises without the
prior written permission of Company; or

3.3.3. Take advantage of any business opportunity obtained on the basis of
Confidential Information known to Executive in the course of his employment by
Company.

Executive acknowledges and agrees that the restrictions contained in this
Agreement on the use and disclosure of Confidential Information are in addition
to any other restrictions that may apply under contract, statute or common law
including, without limitation, trade secret, copyright, and patent.

3.4 Disclosures to Governmental Entities. If Executive becomes legally obligated
to disclose Confidential Information to any governmental entity with
jurisdiction over Executive, Executive will give Company prompt written notice
of such obligation, sufficient to allow Company to obtain a protective order or
other appropriate remedy. Executive agrees to disclose only such information as
Executive is legally required to disclose, and to use his or her reasonable best
efforts to obtain confidential treatment for any Confidential Information he or
she is required to disclose.

3.5 Trade Secret. Executive agrees that all Confidential Information constitutes
the valuable trade secret property of the Company; that Company has taken steps
that are reasonable under the circumstances to maintain the confidentiality of
such information; and that such information derives independent economic value
from not generally being known to and by not readily being ascertainable by
others. Executive further agrees that if, for any reason, a court or

 

B-3



--------------------------------------------------------------------------------

other body with jurisdiction to determine the trade secret status of the
Confidential Information declares that any portion of the Confidential
Information is not subject to protection as a trade secret, such information
shall nevertheless remain subject to the limitations on use and disclosure of
Confidential Information contained in this Agreement.

3.6 No License. Executive understands that, during employment by Company,
Executive may have access to information that does not meet the definition of
Confidential Information, but is nevertheless protected from unauthorized use by
copyright, patent, and other laws. Executive acknowledges that the fact that any
such information is not Confidential Information as defined herein does not give
Executive any right or license to use such information or limit the other
protections available to the Company for such information under contract,
statute or common law.

 

4. Protection of Third Party Information

Executive understands that he/she may have access to information submitted by or
relating to third parties, including individuals, that may be protected from
use, disclosure, and/or infringement by laws and regulations governing such
information including copyright laws, trade secret laws and other laws and
regulations and by contract with third parties. Executive shall strictly
safeguard and maintain the security and privacy of any such protected
information and shall adhere to any policies and procedures with respect to the
safeguarding of such information as from time to time directed by the Company.
Executive further understands failure to comply with these requirements may
subject the Company and Executive to liability and may be grounds for discharge.

 

5. Scope of Company Protection

Company is or expects to be a multi-national concern that conducts business
throughout the world. In employment with the Company Executive has performed
and/or will perform services in more than one city, county, state or country,
and has gained and/or will gain access to Confidential Information that pertains
not only to the specific area in which Executive lives and/or works but also to
other cities, counties, states and countries in which Company does business. The
parties acknowledge that due to the character of Company’s business, a
geographic restriction on this Agreement would not adequately protect Company’s
legitimate business interests. The protections stated herein are intended to
protect Company to the fullest extent possible in all of the cities, counties,
states, and countries in which Company does business or contemplates doing
business.

 

6. Additional Protections

Executive acknowledges that his or her position with Company is such that he or
she has had and/or will have access to important and sensitive information that
is unique to the Company regarding the Company’s business, including without
limitation its strategies for designing and delivering services and/or goods,
identifying markets for services and/or goods, developing and introducing
services and/or goods, selecting business partners and third party products,
targeting and exploiting business opportunities and pricing services and/or
goods. Executive

 

B-4



--------------------------------------------------------------------------------

acknowledges that all such information is critical to Company’s success and/or
to the success of Company’s affiliates, parents, partners and subsidiaries
(collectively, “Company Group”), constitutes Confidential Information and/or
trade secret information, and gives Company an advantage over its competitors.
Executive understands that such information would be extremely valuable to a
competitor of Company Group, since it would permit the competitor to anticipate
and potentially pre-empt Company Group’s future business plans and that such
disclosure would seriously damage Company Group’s business.

 

7. Disclosure of Prior Restrictions

Company is not employing Executive to obtain any information that is the
property of any previous employers or any other person or entity. Executive
represents and warrants that he or she is not currently subject to any
restriction that would prevent or limit Executive from carrying out his or her
duties for Company. Executive agrees not to take any action on behalf of Company
that would violate a prior restriction or agreement to which Executive is
subject, to notify Company immediately if any such restriction or situation
should arise, and to fulfill all obligations to present or former employers and
others during his or her service to Company.

 

8. Return of Company Property

Upon termination of employment, or upon demand by Company, Executive agrees to
promptly return to Company all Confidential Information, including all tangible
and intangible work product containing or reflecting Confidential Information or
any part thereof, and all other Company property in Executive’s possession or
control, including but not limited to: all papers, records, memoranda, notes, or
other documents of any kind; all video and audio tapes; all computer software or
hardware in any form, all computer tapes, disks and other magnetic media; any
and all copies of any of the above; all equipment; all credit cards; all keys;
and any other property or Confidential Information that belongs to Company,
whether or not generated by Company. Executive understands and agrees that his
or her obligations under this Agreement shall survive the termination of his or
her employment, and shall inure to the benefit of any successor of Company.

 

9. Non-Competition

Executive acknowledges that Company is engaged in a highly competitive business
and that by virtue of his position with Company, Executive will perform services
that are of a competitive value to Company and which, if used in competition
with Company, could cause it serious harm. Accordingly, Executive agrees as
follows: during the term of his employment by Company, and for one (1) year
after termination, Executive shall not directly or indirectly own, operate,
provide financial, technical or other assistance or services to, or be connected
with as stockholder (other than as an owner of less than 5% of the stock of a
publicly held corporation whose stock is traded on a national securities
exchange or in the over-the-counter market) any organization or entity which
designs, manufactures or distributes exercise or fitness equipment of the type
designed, manufactured or distributed by the Company.

 

B-5



--------------------------------------------------------------------------------

10. Non-Solicitation of Employees/Contractors

10.1 Unless Executive receives the prior express written consent of Company,
Executive shall not, during employment, or for two (2) years after termination
of employment, induce or solicit, or attempt to induce or solicit, directly or
indirectly, any person who is in the employment of, or is providing services to,
Company, to leave or terminate such employment or business relationship.

10.2 If Executive violates Section 10.1 above, then at the sole election of
Company, Company shall be entitled to seek and obtain an injunction in addition
to any other remedies available under this Agreement or by law.

 

11. Non-Interference with Business Contacts

Unless Executive receives the prior, express, written consent of Company,
Executive shall not, during employment, or for one (1) year after the
termination of employment, solicit or entice any Business Contact to decrease,
discontinue, terminate, cancel or revoke its relationship with Company.

 

12. Extension of Obligations

The periods in which the obligations under Sections 6, 9, 10, and 11 remain in
effect shall be extended day-for-day for any period in which Executive is in
breach of this Agreement.

 

13. At-Will Employment Status

Executive acknowledges and agrees that Executive’s employment with the Company
is at-will. As a result, either Executive or Company may terminate the
employment relationship at any time, with or without cause. Nothing in this
Agreement shall alter the at-will nature of the employment relationship.

 

14. Injunctive Relief

Executive acknowledges that breach of Section 3, 6, 9, 10 and/or 11 of this
Agreement, or of any other term or provision of this Agreement with regard to
Company’s ownership or confidentiality rights, would irreparably injure Company,
which injury could not adequately be compensated by money damages. Accordingly,
Executive agrees that Company may seek and obtain injunctive relief from the
breach or threatened breach of any provision, requirement or covenant of this
Agreement, without any requirement to post bond and in addition to and not in
limitation of any other legal remedies.

 

15. Bankruptcy

In the event Company becomes subject to (a) an insolvency proceeding where there
is a liquidation of substantially all of Company’s assets; or (b) a Chapter 7
bankruptcy liquidation, then Company agrees the provisions of Sections 6, 9, 10
and 11 shall terminate upon such liquidation.

 

B-6



--------------------------------------------------------------------------------

16. Governing Law, Jurisdiction, and Attorneys’ Fees

This Agreement shall be construed and enforced in accordance with the laws of
the State of Washington, without giving effect to its choice of law provisions.
Executive agrees that the exclusive jurisdiction and venue for any dispute
arising out of this Agreement shall be the state courts located in Clark County
and/or King County, Washington or the federal district court for the Western
District of Washington in Seattle, and Executive further consents to the
jurisdiction of such courts; provided that Company may seek injunctive relief in
another venue when Company believes such relief may not be effective unless
obtained in such other venue. In any action to enforce this Agreement,
including, as applicable, gaining injunctive relief, the prevailing party shall
be entitled to recover, in addition to all other relief, its reasonable
attorneys’ fees, costs and expenses incurred in such enforcement action.

 

17. Severability

If any provision of this Agreement or portion thereof shall be held by a court
of competent jurisdiction to be illegal, invalid or unenforceable, the remaining
provisions and all other portions thereof shall remain in full force and effect.

 

18. Entire Understanding

This Agreement sets forth the entire understanding with respect to its subject
matter and supersedes all previous agreements to which Executive is a party
regarding its subject matter. No provision of this Agreement shall be deemed
waived, amended, or modified by either party unless such waiver, amendment, or
modification is in writing and signed by the party against whom it is sought to
be enforced. Executive hereby agrees that all Confidential Information disclosed
or learned, and all Work and/or Inventions created, produced or developed, prior
to the date of this Agreement shall be subject to the provisions contained
herein.

 

19. Notice to Executive

Executive acknowledges that this Agreement may require the transfer to Company
of certain inventions and may restrict Executive’s ability to perform services
in the future. Executive further acknowledges that the Company has recommended
that he consult with independent legal counsel for advice concerning his rights
and obligations under this Agreement.

 

B-7



--------------------------------------------------------------------------------

By executing this Agreement, Executive and Company agree to be bound by its
terms.

 

Executive   Nautilus, Inc.

FOR EXHIBIT PURPOSES ONLY – NO SIGNATURES REQUIRED

 

 

  By:  

 

Robert S. Falcone

    Signature

Date:

 

October 15, 2007

   

 

      Print Name and Title       Date:  

October 15, 2007

 

B-8



--------------------------------------------------------------------------------

EXHIBIT A

TO

BUSINESS PROTECTION AGREEMENT

LIST OF EXECUTIVE’S PRIOR INVENTIONS

List all Inventions created prior to work with Company:

None.

 

B-9



--------------------------------------------------------------------------------

EXHIBIT C

TO

EXECUTIVE EMPLOYMENT AGREEMENT

CONFIDENTIAL WAIVER AND RELEASE OF CLAIMS AGREEMENT

This Waiver and Release of Claims Agreement and Release (herein “Agreement”)
dated this          day of                     ,             , is entered into
by and between Employer (“Nautilus, Inc.” or “We”) and Robert S. Falcone (herein
“Falcone” or “You/Your”).

NOW, THEREFORE, in consideration of the mutual promises and undertakings herein,
the parties agree as follows:

AGREEMENT

 

1. Separation of Employment

We and you agree that your employment with the Company is terminated as of
                     (“date of separation”).

 

2. Compensation

You have been paid all wages and other amounts owed to you through the date of
termination. In addition, you will receive severance and other benefits as set
forth in your Employment Agreement. You expressly acknowledge and agree that no
further payments or monies are owing from us to you relating in any way to your
employment/termination or otherwise under the terms of this Agreement or your
Employment Agreement. You also acknowledge that absent execution of this Waiver
and Release of Claims Agreement you have no right to severance pay.

 

3. Release

(a) In exchange for severance, you, on your own behalf, as well as on behalf of
your marital community and your heirs, executors, administrators and assigns,
hereby release in full and forever discharge, acquit and hold harmless Nautilus,
Inc. and any parent, subsidiary or otherwise affiliated corporation, partnership
or other business enterprise, and all of its or their past or current
affiliates, related entities, partners, subsidiaries, insurers, predecessors,
successors, assigns, directors, officers, shareholders, investors,
representatives, agents, attorneys and employees (herein collectively referred
to as “Associated Persons”) from any and all claims, causes of action, demands,
suits, liabilities, damages, expenses and obligations of every nature, character
or kind, (collectively “Claims”), whether known or unknown, suspected or
unsuspected, matured or contingent, existing or hereafter discovered, including,
but not limited to, any Claims which in any manner or fashion arise from or
relate to your employment with us, any contractual agreements between us, or
your separation from Employment with us. You understand that this release
specifically refers to and includes any Claims arising under the Federal Age
Discrimination in Employment Act and any applicable provisions of state or local

 

C-1



--------------------------------------------------------------------------------

law, as well as any other Claims arising under any federal, state, local or
provincial law, regulation, ordinance or order or otherwise. You further
understand that this release specifically refers to and includes any damages or
other personal remedies that you could obtain as a result of prevailing on a
claim or charge filed with the EEOC or any other administrative agency.

(b) Through this release you are fully, finally, and for all times settling and
releasing all disputes and differences within the scope of matters known or
unknown, suspected or unsuspected, which now exist, may exist or have existed
between you and us or Associated Persons. In furtherance of this intention, this
release shall be and remain in effect as a full and complete release
notwithstanding the discovery or existence of any such additional or different
Claim or fact. The provisions of any law, regulation, statue or ordinance
providing in substance that releases shall not extend to Claims, damages or
injuries which are unknown or unsuspected to exist at the time of the person
executing the release are hereby expressly waived by you.

 

4. Strict Confidentiality

You agree to keep the terms and conditions of this Agreement, including any
payments made hereunder, strictly confidential. You further agree not to
disclose such terms or conditions in any manner whatsoever, unless required by
law; provided that you may share the provisions with your spouse, attorneys,
mental health counselor and tax advisors. In such cases you shall take
reasonable precaution to ensure that such information will be protected within
the spirit of this Agreement and agree to be personally responsible for any
disclosure as if you had made it.

 

5. Nonadmission of Liability

You expressly agree and acknowledge that this Agreement in no way constitutes an
admission of liability on our part, including Associated Persons, and this
Agreement does not constitute the admission of any fact from which liability to
us, including Associated Persons, can be attributed now or at any time in the
future.

 

6. Promise Not To Sue

You represent that you have not filed any complaints, charges, or lawsuits
against us, including Associated Persons, and agree that you will not do so at
any time hereafter for Claims released herein, except as may be necessary to
enforce your rights pursuant to this Agreement.

 

7. Non-disparagement

Except as required by law, you agree not to make public disparaging or negative
remarks about Nautilus, Inc. and Associated Persons. Except as required by law,
the officers and executives of the Company shall not make public disparaging or
negative remarks about you.

 

8. Representations

You acknowledge that no other party or person, nor any agent or attorney of any
party or person, has made any promise, representation or warranty whatsoever,
express or implied, not

 

C-2



--------------------------------------------------------------------------------

contained herein concerning the subject matter hereof, to induce you to execute
this instrument, and you acknowledge that this Agreement has not been executed
in reliance on any such promise, representation or warranty not contained
herein.

 

9. Enforceability of Prior Agreements

You acknowledge and agree that any previous agreement, including the Business
Protection Agreement, you have signed relating to noncompetition, confidential
information and materials, assignment of rights, and nonsolicitation, will
continue in full force and effect in accordance with the terms of any such
agreement.

 

10. Entire Agreement

This Agreement, your Employment Agreement, the Business Protection Agreement and
your Nonstatutory Stock Option Agreement express the full and complete agreement
between us and you regarding the subject matters hereof. The terms of those
Agreements are contractual, and not a mere recital of promises. The promises are
mutually beneficial. There is no understanding or agreement to make any payment
or perform any act other than what is provided for in those Agreements. Any
modification of this Agreement shall not be effective unless it is in writing
signed by all parties to this Agreement.

 

11. Voluntary Agreement

We have encouraged you to consult with an attorney before signing this
Agreement. We and you acknowledge that you may consider this Agreement for a
period of up to twenty-one (21) days before signing it and that you may revoke
this Agreement within seven (7) days after all parties have signed it. Only
after the seven-day period has passed will this Agreement become effective and
binding on the parties. You acknowledge that you have read this entire
Agreement, have had the opportunity to consult with your attorney and secure
advice with regard thereto, and endorsed your name hereon with the full and
complete understanding of the terms of this Agreement and its present and future
legal effect.

 

12. Breach of Agreement

In the event there is a breach of this Agreement or non-compliance with a term
contained herein, the non-prevailing party shall be responsible for the payment
of any and all reasonable attorneys’ fees, expenses and costs incurred by the
other party in enforcing this Agreement, including reasonable attorneys’ fees
and costs at all levels of proceedings.

 

13. Governing Law and Submission to Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the State of Washington applicable to contracts made and to be carried out in
Washington. Each of the parties submits to the exclusive jurisdiction of any
state or federal court sitting in Clark County or King County, Washington in any
action or proceeding arising out of or relating to this Agreement and further
agrees not to bring any action or proceeding arising out of or relating to

 

C-3



--------------------------------------------------------------------------------

this Agreement in any other court. Each party agrees that a final judgment in
any action or proceeding so brought shall be conclusive and may be enforced by
suit on the judgment or in any other manner so provided by law.

IN WITNESS WHEREOF, the parties have executed this Agreement voluntarily and
free of all duress or any other encumbrance as of the date and year set forth
above.

 

FALCONE   NAUTILUS, INC.

FOR EXHIBIT PURPOSES ONLY – NO SIGNATURES REQUIRED

 

 

  By:  

 

Robert S. Falcone

    Signature      

 

      Print Name       Title:  

 

 

C-4